Citation Nr: 1337560	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an automobile and adaptive equipment, or adaptive equipment only.

2. Entitlement to specially adapted housing.

3. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and patient advocate


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1983, from November 1990 to June 1991, from October 1996 to April 1997, and from December 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared for a VA video conference hearing in November 2009 before a Veterans Law Judge who is no longer at the Board.  In August 2013, the Veteran was provided with a letter that informed him that the Veterans Law Judge who presided over his November 2009 hearing was no longer at the Board, and asked if he wished to testify at another hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2012).  The letter additionally informed the Veteran that if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed to adjudicate his claim.  As the Veteran has not responded to this letter, the Board will proceed with his claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to automobile and adaptive equipment, or adaptive equipment only, specially adapted housing, and a special home adaptation grant.


He is service-connected for residuals of status post blunt trauma to the left eye with some pigmentary clustering, myotonic dystrophy of the left upper extremity; degenerative joint disease of the cervical spine, erectile dysfunction, carpal tunnel syndrome of the right wrist, and myotonic dystrophy of the left lower extremity; and degenerative joint disease of the lumbar spine and hypertension.

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips. 38 C.F.R. § 3.808 (2013).

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (2013).  The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).  Alternatively, a certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a veteran with requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. This assistance will not be available to any veteran more than once. 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2013).

This case was remanded in December 2010 in order to provide the Veteran with VA examinations to determine the extent of his service-connected disabilities in regard to his automobile equipment, specially adapted housing, and special home adaptation grant claims.  In this remand, the Board found that an April 2009 VA neurological examination was not adequate.  Specifically, the Board noted that the examination report reflected inconsistent findings with regard to whether the Veteran had a diagnosis of myotonic dystrophy.  In addition, while the examiner stated that the Veteran did 'not have a need for' the claimed benefits, he did not address the specific criteria for those benefits or to the definition of the term 'loss of use' of a hand or foot under 38 C.F.R. § 3.350(a)(2).   As such, the Board instructed the RO/AMC to provide the Veteran with another VA examination or examinations in order to obtain opinions as to whether the Veteran's service-connected disorders met the criteria for entitlement to automobile and adaptive equipment, or adaptive equipment only, specially adapted housing, and a special home adaptation grant.

The Veteran was afforded VA muscles and eye examinations in January 2011.  The muscles examiner opined that he was unable to render any additional information or clarification without resorting to speculation, with regard to a diagnosis of myotonic dystrophy.  He recommended a repeat neurological examination with a VA examiner to clarify the diagnosis.  The examiner also recommended that the Veteran have an aide and attendance examination to evaluate his eligibility for special equipment for his life activities.  This examiner provided an addendum opinion in February 2011, confirming that he had reviewed the claims file and had no changes to his previous opinion.  

There is no evidence in the claims file or on Virtual VA that the Veteran was ever provided with a neurological examination or an Aid and Attendance examination.  In addition, the opinions required by the Board's remand instruction, with regard to whether the Veteran meets the criteria for entitlement to automobile and adaptive equipment, or adaptive equipment only, specially adapted housing, or a special home adaptation grant, were not provided.  As such, on remand, the Veteran should be provided with a VA neurological examination  to determine whether the diagnosis of myotonic dystrophy is appropriate.  In addition, while a specific Aid and Attendance examination may not be necessary, the Veteran should be provided with an examination to determine whether he meets the criteria for entitlement to automobile and adaptive equipment, or adaptive equipment only, specially adapted housing, or a special home adaptation grant.  

The VA eye examiner found that it was difficult to provide an opinion on whether the Veteran's service-connected disorders resulted in blindness in both eyes without a full review of his claims file, which was not available at the time of the examination.  In addition, the examiner noted that a workup for the etiology of his uveitis was currently "in the works" and found that, therefore, it was premature to render an opinion.  The examiner provided an addendum in March 2011, in which he stated that he reviewed the Veteran's claims file and that he found no evidence in that would alter any of the diagnoses provided at the January 2011 VA examination.    

While additional records have been added to the record, including records reflecting treatment for the Veteran's eye disorders, it is unclear if the workup referred to in the January 2011 examination report is part of the claims file.  On remand, a report of this workup should be obtained and associated with the record.  In addition, the examiner did not provide the required opinion with regard to whether his service-connected disorder result in blindness in both eyes.  As such, the Veteran should be provided with a VA eye examination to determine whether his service-connected eye disability meets the criteria for these entitlements. 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the workup provided to determine the etiology of the Veteran's uveitis and associate it with the record of evidence.

2.  Provide the Veteran with a neurological examination to determine whether the diagnosis of myotonic dystrophy is appropriate.  The resulting dysfunction of the left upper and lower extremities should be described.  

The claims file and all records on Virtual VA should be made available to the examiner, and it should be noted in the report or in an addendum that the claims file and Virtual VA records have been reviewed.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  Provide the Veteran with a VA eye examination, with an appropriate examiner, to determine the extent of his service-connected eye disability in regard to his automobile equipment, specially adapted housing, and special home adaptation grant claims.  The Veteran is service-connected for residuals of status post blunt trauma to the left eye with some pigmentary clustering.  If the work-up to determine the etiology of the uveitis has not been done or the report is unavailable, then the examiner should provide a work-up to determine the etiology of the uveitis.  

The claims file and all records on Virtual VA should be made available to the examiner, and it should be noted in the report or in an addendum that the claims file and Virtual VA records have been reviewed.

The examiner should describe any disability attributable to his service-connected left eye disability.  The examiner should also determine whether his service-connected eye disability results in (1) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye, or (2) blindness in both eyes, having only light perception or 5/200 visual acuity or less.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Provide the Veteran with a VA examination, with an appropriate examiner or examiners, to determine the extent of his service-connected disabilities in regard to his automobile equipment, specially adapted housing, and special home adaptation grant claims. 

The Veteran is service-connected for residuals of status post blunt trauma to the left eye with some pigmentary clustering, myotonic dystrophy of the left upper extremity; degenerative joint disease of the cervical spine, erectile dysfunction, carpal tunnel syndrome of the right wrist, and myotonic dystrophy of the left lower extremity; and degenerative joint disease of the lumbar spine and hypertension.

The claims file and all records on Virtual VA should be made available to the examiner(s), and it should be noted in the report or in an addendum that the claims file and Virtual VA records have been reviewed.

It should be indicated whether service-connected disabilities result in (a) loss of use of one or both of his feet; (b) loss of use of one or both of his hands; (c) loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (d) loss of use of one lower extremity together with residuals of organic disease or injury that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (e) loss of use of one lower extremity together with the loss of use of one upper extremity that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

Note 1: In providing answers to the above questions, the examiner is advised that the term 'loss of use' is defined as that condition where no effective function remains other than that which would be 'equally well served by an amputation stump at the site of election' below the knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the 'act of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.'

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


